Opinion filed January 26,
2012
 
                                                                       In The
                                                                              
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-10-00338-CR
                                                    __________
 
                               WALTER
RAY BRIDGES, Appellant
 
                                                             V.
 
                                      STATE
OF TEXAS, Appellee

 
                                    On
Appeal from the 90th District Court
 
                                                          Stephens
County, Texas
 
                                                     Trial
Court Cause No. 32,499
 

 
                                            M
E M O R A N D U M    O P I N I O N
            On
November 10, 2011, after the attorney of record failed to file a brief in this
case and sent this court a motion to dismiss appeal that did not comply with Tex. R. App. P. 42.2 because it was not
signed by appellant, Walter Ray Bridges, we abated the appeal.  We requested
that the trial court conduct a hearing pursuant to Tex. R. App. P. 38.8(b) to determine, among other things,
whether appellant desired to prosecute his appeal.  The trial court held the hearing on December 13, 2011, and the
supplemental records from that hearing have been furnished to this court. 
After the hearing, the trial court entered an order stating that appellant
“does not desire to prosecute his appeal” and that appellant “agrees that the
Motion to Dismiss Appeal be granted.” The record from the hearing supports the
trial court’s determinations.  The record shows that appellant appeared at the
hearing, stated in open court that he no longer desired to pursue his appeal, and
asked that this court grant the motion to dismiss his appeal.
In
accordance with appellant’s request, we dismiss the appeal.  
 
                                                                                                PER
CURIAM                                   
 
January 26, 2012
Do not publish. 
See Tex. R. App. P.
47.2(b).
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.